FOSTER, Justice
(dissenting).
My view is that the deed from Dr. Snow to appellant is valid as between them for all purposes. Dr. Snow had thereafter no right, legal or equitable, in it or any benefits from it. Appellant, as the owner of the property on the next October 1, thereafter would be personally liable in a suit for ad valorem taxes assessable as of that date. There can be no defense to'such a claim of liability that the deed to her was not intended to vest in her the beneficial ownership of the property. Likewise, she must take all other burdens of ownership, as to which she should be estopped to deny such ownership. The question here is not whether the taxing authorities may put the burden on Dr. Snow. But I think the State taxing authorities may insist upon enforcing against appellant the burden of such ownership. That ownership is perfect and complete to the extent that neither she nor Dr. Snow can in equity or at law or anywhere else dispute the legal effect and consequences of the fact of ownership incident to the deed to • her by him. My view is that this conclusion is not inconsistent with the authorities in the majority opinion.